DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because legal phraseology “comprises” is used in the abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer et al (9,574,527 B2).
Fischer et al teach an air box (1) for communicating an airstream from one or more aerodynamic elements of a vehicle to an air intake duct of an engine (col. 1, lines 13-20), the air box (1) comprising: an enclosure (5 in Fig. 13) configured to support the air filter (32 in Fig. 13) within an interior of the enclosure; one or more air inlets (7 & 8) that are configured to receive the airstream from one or more air inlet ports (7, 8); a duct (4 in Fig. 1) configured to direct the airstream from the one or more air inlets (7, 8) to the interior of the enclosure (5); a transparent inspection region (14, col. 5, line 61) that is disposed on a surface of the enclosure (5), configured so that the air filter (32 in Fig. 13) may be viewed; and a conduit configured to communicate the airstream (6) from an interior of the air filter (32) to the air intake duct (see Figs. 1 & 13).
Regarding to claims 2 and 3, Fischer et al teach the air box coupled with the engine (col. 1, lines 27-40) via any method known in the art.
Regarding to claim 4, Fischer et al teach each of the one or more air inlets (7, 8) comprising an opening that is configured to be coupled with a corresponding one of the one or more air inlet ports, such that the airstream (6) is passed through the one or more air inlets (7, 8) and into the duct (4).
Regarding to claims 7-9, Fischer et al teach a transparent inspection region (4) disposed on a surface of the enclosure (col. 5, line 61) and the transparent material can be glass, plastic or Plexiglas as it is well-known in the art.
Regarding to claim 10, Fischer et al teach a method for an air box (1) to communicate an airstream (6) from one or more aerodynamic elements of a vehicle to an air intake duct of an engine, the method comprising the steps of configuring an enclosure (5) to support the air filter (32 in Fig. 13) within an interior of the enclosure (5);
disposing a transparent inspection region (col. 5, line 61) on a surface of the enclosure (5) such that the air filter (32 in Fig. 13) may be viewed; configuring one or more air inlets (7, 8) to receive the airstream (6) from one or more air inlet ports (7, 8); directing the airstream (6) from the one or more air inlets (7, 8) to the interior of the enclosure (5) by way of a duct (4); and configuring a conduit to communicate the airstream (6) from an interior of the air filter (32) to the air intake duct.
Regarding to claims 11 and 12, Fischer et al teach the step of coupling the air box to the engine (col. 1, lines 27-40) via any method known in the art.
Regarding to claims 14 and 15, Fischer et al teach the step of disposing a transparent inspection region (col. 5, line 61) as a window in the enclosure (5) and any transparent material can be glass, plastic or Plexiglas as any of these materials is well-known in the art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al (9,574,527 B2), as applied supra, in view of Kubo et al (8,002,863 B2).
Regarding to claims 5, 6, 13 and 16 calling for a gasket around the perimeter edge of the air inlet and the air box is air-leak sealed, Kubo et al disclose a gasket or sealing member (68 in Figs. 8 & 9) mounted on the air inlet (17 in Fig. 8) and a seal packing and the cleaner element unit being superimposed and fitted onto the outer periphery of the intake passage (col. 3, lines 12-14).  It would have been obvious to a person having ordinary skill in the art at the invention was made to provide sealing member for the air intake and for the air box as taught by Kubo et al in the air cleaner of Fischer et al since it is well known in the art that the seal packing prevents outside air from leaking directly to the discharge opening and to prevent the seal packing from being unintentionally detached from the intake passage (col. 3, lines 16-21, col. 10, lines 16-25).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        June 17, 2022